Citation Nr: 0732798	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  02-01 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation benefits for dysphagia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to 
January 1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  In 
February 2004, the veteran testified at a hearing before a 
Decision Review Officer (DRO), and, in addition, the veteran 
testified before the undersigned at a hearing held at the RO 
in August 2005.  In October 2005, the Board issued a decision 
on various other issues and at the same time remanded the 
veteran's claim regarding dysphagia.  

In an April 2003 rating decision, the RO denied service 
connection for dysphagia (claimed as a swallowing 
disability), and the veteran's disagreement with that 
decision led to this appeal.  VA is required to consider a 
veteran's claim under all applicable provisions of law and 
regulations whether or not the applicable provision is 
specifically raised.  See Douglas v. Derwinski, 2 Vt. App. 
435, 440 (1992) (en banc); Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, in the October 2005 remand, 
the Board requested that the RO adjudicate not only service 
connection for dysphagia but also the inextricably 
intertwined issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for dysphagia.  In its subsequent 
supplemental statement of the case (SSOC) issued in 
August 2006, the RO characterized the issue as service 
connection for dysphagia, but in its discussion denied the 
dysphagia claim under 38 U.S.C.A. § 1151 and continued the 
denial of service connection on a direct basis under 
38 U.S.C.A. § 1110.  The RO thus denied the claim under 
alternative theories, and in response the veteran argued that 
his dysphagia is a direct result of VA surgery in 1956.  The 
Board has therefore characterized the issue on appeal as 
entitlement to compensation benefits for dysphagia.  

In August 2007, the undersigned granted the veteran's motion 
to advance his appeal on the Board's docket.  

FINDINGS OF FACT

1.  The veteran sustained nerve damage as a result of an 
August 1956 VA surgical procedure; residuals of the nerve 
damage include dysphagia.  

2.  Nerve damage was a reasonably foreseeable risk of the 
August 1956 surgical procedure.  

3.  The evidence does not demonstrate that VA obtained the 
veteran's informed consent prior to the August 1956 surgical 
procedure.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
dysphagia as a result of nerve damage during an August 1956 
VA surgical procedure have been met.  38 U.S.C.A. §§ 1151, 
5107 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (in pertinent part 
now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2007); see 38 C.F.R. § 3.159 (2007)) eliminated 
the requirement of a well-grounded claim and enhanced the 
notice and assistance to be afforded to claimants in 
substantiating their claims.  The Board has considered 
whether further development and notice is required under the 
VCAA.  The Board concludes that no useful purpose would be 
served by such action, and there is no harm to the veteran as 
this decision is favorable to him.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  

In general, when a claimant experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151.  Such compensation benefits may only be 
awarded if the additional disability was caused by (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination; or (B) an event not reasonably foreseeable.  Id.  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's  
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death; and (i) 
VA failed to exercise the degree of care that would be  
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  
38 C.F.R. § 3.361(d)(1).  To determine whether there was 
informed consent, VA will consider whether the health care 
providers substantially complied with the requirements of 
38 C.F.R. § 17.32.  Id.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  Id.  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of  risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

Service medical records show that the veteran was 
hospitalized in August 1943 with complaints of swelling 
stiffness and pain in the area of the right jaw.  On 
examination, his right parotid gland was noted to be swollen 
and tender.  He was diagnosed as having mumps.  An X-ray at 
that time showed moderate sclerosis of the left mastoid.  

Available VA medical records include hospital summaries and a 
hospital report for hospitalizations at the VA Medical Center 
(VAMC) in Memphis, Tennessee, in 1956.  There is a hospital 
report dated in March 1956 pertaining to hospitalization from 
early February 1956 to the date of the report in March 1956, 
a hospital summary for the entire hospitalization from early 
February 1956 to mid April 1956, and there are hospital 
summaries for hospitalization from August 1956 to 
September 1956 as well as during October 1956.  Despite 
repeated requests from the RO, the Memphis VAMC has been 
unable to locate complete records pertaining to those 
hospitalizations and has stated that all archives have been 
searched with no success.  

The hospital summary for February 1956 to April 1956 and the 
hospital report dated in March 1956 show the history when the 
veteran was initially hospitalized in February 1956 was that 
he was admitted because of some masses in the neck, which the 
veteran had had from 10 to 12 years and which were reportedly 
noted when he was discharged from service in 1946.  On 
physical examination, there was a homogeneous swelling 
beneath the angle of the right jaw, and a 3 - 4 cm mass was 
noted in the left anterocervical region beneath the mandible.  
In late February 1956 a surgical consultation was ordered for 
the purpose of biopsy of the mass at the angle of the left 
mandible, which was thought to represent a large lymph node.  
The veteran was taken to the operating room where, under 
local anesthesia, the left anterior cervical region was 
explored.  At operation, the mass was found not to represent 
a node, but was found to be a firm, quite vascular tumor 
closely adherent to the aortic bifurcation and internal 
jugular vein.  Considerable bleeding was encountered, and it 
was found impossible to excise the mass with a reasonable 
degree of safety.  The incision was closed, and the veteran 
was returned to the ward.  It was felt that this mass 
represented a carotid body tumor of the left carotid 
bifurcation and that the mass at the angle of the right 
mandible was in all likelihood a carotid body tumor of the 
right carotid artery.  The veteran requested that the mass on 
the right not be explored surgically.  During the balance of 
the hospitalization, the veteran received radiation therapy 
to the left cervical region.  The final diagnosis was carotid 
body tumor, bilateral.  The plan was to recall the veteran in 
four months for exploration of the right cervical neck.  

A VA hospital summary shows that the veteran was hospitalized 
from August 1956 to September 1956 for follow-up of masses in 
the neck.  He was admitted to the Surgical Service, and on 
examination, there was a mass in the left neck at the angle 
of the mandible approximately 3 cm in diameter; it was freely 
movable and slightly tender.  There was also a mass on the 
right side of the neck approximately 10 cm by 6 cm, which was 
firm, irregular, and adherent to the surrounding structures.  
During hospitalization, the region of the right neck was 
explored to verify the diagnosis of carotid body tumor and to 
determine if this tumor was resectable.  It was found not to 
be resectable; a biopsy was taken, and the biopsy report 
reportedly revealed a carotid body tumor, angiomatous type.  
The hospitalization included subsequent radiation therapy 
during September 1956. The final diagnosis was carotid body 
tumor, bilaterally, unchanged.  

The VA hospital summary for hospitalization in October 1956 
shows the veteran was readmitted complaining of pain in the 
back of the neck and right posterior shoulder.  It was noted 
that in February 1956 resection of mass in the left side of 
the neck had been attempted but abandoned because of extreme 
technical difficulty.  It was also noted that in August 1956 
resection of a similar mass on the right had been attempted, 
but was unsuccessful.  In the hospital summary it was stated 
that on that occasion, biopsy proved the diagnosis of carotid 
body tumor.  It was noted that the veteran had received 
radiation therapy, but had had no notable improvement.  On 
physical examination in October 1956 there was bulging of the 
posterior pharyngeal wall, bilaterally.  Hard tumor masses 
were preset in both posterior mandible regions and were 
nontender.  The overlying skin was tense.  The reporting 
physician stated it was considered that the pain of which the 
veteran complained might be due to metastatic tumor, but this 
could not be proved.  No further radiation therapy was 
thought indicated, and the veteran was treated 
symptomatically with improvement prior to discharge.  The 
diagnosis was malignant carotid body tumor primary, 
bilateral, undifferentiated, unchanged.  

VA medical records dated from 1997 show the veteran has been 
seen with multiple complaints including difficulty 
swallowing, pain in the face, the neck, right shoulder, and 
right arm.  In the report of a September 1997 modified barium 
swallow, it was noted that a computed tomography (CT) study 
of the neck in February 1997 revealed vascular masses on the 
right and left and that the veteran had right true vocal cord 
paralysis.  The impression following the barium swallow was 
that the veteran presented with moderate pharyngeal phase 
dysphagia characterized by poor laryngeal elevation, poor 
clearance of the pyiform sinuses, and by trace aspiration of 
liquids after the swallow with a delayed, ineffective cough.  
Later records show continued difficulty swallowing and note 
that a CT study of the neck in February 1998 indicated 
bilateral golmus tumors, right true vocal cord involvement, 
and right tongue paralysis.  

A VA hospital summary for hospitalization in February 1998 
shows the veteran was hospitalized with complaints of 
recurrent masses on both sides of his neck and also 
complained of worsening dysphagia.  He was noted to have a 
history of bilateral carotid body tumors, which were explored 
in 1956 with the veteran receiving subsequent external 
radiation therapy.  The February 1998 hospital summary states 
that the veteran was advised to seek medical attention 
immediately if he should have any transient ischemic attack 
symptoms or any significant increase in his dysphagia.  

At a VA ear nose and throat (ENT) clinic visit in July 2002, 
it was noted that the most recent CT of the neck in 
February 2002 demonstrated no interval change from the 1998 
scan.  

At the DRO hearing in early February 2004, the veteran 
testified that when he had his second VA surgery in 1996, the 
doctors went in on the right and that was when his right 
shoulder dropped, he could not raise his arm, and could not 
swallow.  He testified that he was told they hit a nerve and 
they said that would come back.  He testified that he had 
done construction work and had worked on a farm and was told 
he would no longer be able to do the kind of work he had been 
doing, and he was told they were going to fix it so that he 
could get a pension, and they did that.  The record shows 
that in an October 1956 memorandum to the RO, a contact 
representative from the Memphis VAMC advised the RO that the 
veteran wanted to reopen his pension claim and enclosed a 
completed VA Form 8-527, Employment Statement.  In a rating 
decision dated in December 1956, the RO considered the 
hospital summaries, including the October 1956 summary in 
which the diagnosis was reported as carotid body tumor, 
bilateral, primary, malignant, and determined that the 
veteran was permanently and totally disabled for pension 
purposes from the date of his initial hospital admission in 
February 1956.  

At the February 2004 DRO hearing, the veteran testified that 
when he went to VA for treatment in the 1990s, the doctor 
told him he had a stroke during his surgery in 1956.  He 
testified that before that he knew nothing about a stroke and 
had not previously been told he had a stroke.  

In the report of a February 2004 VA examination, the examiner 
noted that the RO had requested a study of the veteran's 
swallowing, which was impaired for solids, and asked whether 
the veteran's carotid body tumors are secondary to mumps.  It 
was noted that the veteran had had a history of bilateral 
carotid body tumors and was status post bilateral radiation.  
The examiner said that during attempted resection, the 
veteran had a cerebrovascular accident, which was responsible 
for his poor swallowing, his right hemiparesis, right 
shoulder weakness, a facial droop that had improved, impaired 
taste sensation, and vocal cord paralysis.  The examiner 
stated that the carotid body tumors are glomus tumors and are 
paragangipnoma and are unlikely to be secondary to the mumps.  
In an addendum, the examiner commented that surgical 
complications of the carotid body tumors include cranial 
nerve IX, X, XI, and XII palsies, which control swallowing, 
taste, shoulder movement, and tongue movement.  

At the February 2005 hearing before the undersigned, the 
veteran testified that after his second VA surgery, which was 
in August 1956, he started having his right arm and other 
problems and was told his right arm would come back, but it 
never did.  He also testified that his mouth was pulled to 
one side, he could not swallow, and could barely taste his 
food.  He testified that over time, he could taste food 
better, but he still had to turn his head before he could 
swallow.  He testified that at the time of the surgery in 
1956 he was not told that he had a stroke and that it was not 
until recent years that he had been told he had a stroke 
while he was on the operating table in 1956.  

VA outpatient records show continuing monitoring of the 
veteran's oral and pharyngeal swallow functions.  

At a VA examination in May 2006, the physician noted that the 
veteran was diagnosed with mumps in service and has some 
residuals from the mumps including orchitis with testicular 
atrophy and loss of fertility.  The veteran gave of history 
of neck masses, which he said persisted despite the 
resolution of the mumps.  The physician stated that in 1956 
the veteran sought surgical care for what was diagnosed as 
bilateral carotid body tumors, and that the veteran reports 
he had a stroke during this time and uses this to explain the 
weakness in his face, tongue, and right upper extremity.  The 
physician noted the veteran reported difficulty swallowing 
foods and occasional dysphagia to liquids.  On examination, 
the right vocal cord was immobile, and there seemed to be 
fullness in the right parapharyngeal space.  The right 
shoulder was dropped, and he was unable to abduct the 
shoulder.  The impression after examination was bilateral 
carotid body tumors.  

In the report, the physician said the veteran's dysphagia is 
a direct result of the surgical care he received at a VAMC in 
1956.  He said that this did not, however, reflect any 
carelessness, negligence or similar instance of fault on the 
part of the VA medical personnel in furnishing health care to 
the veteran.  The physician said that the nerves that appear 
to be injured, which include the recurrent laryngeal nerve, 
probably the superior laryngeal nerve, or simply the vagus 
nerve before those nerve branches come off, were injured.  He 
said it was most likely that injury of an accessory nerve or 
an 11th cranial nerve during the surgery that caused the 
veteran's subsequent shoulder droop and inability to abduct 
the shoulder.  The physician said that in not knowing the 
exact extent of the carotid body tumors, these nerves would 
have been in direct risk and this could have been somewhat 
foreseeable collateral damage depending on the extent of the 
tumors.  The physician said that given the current climate, 
these potential risks would need to be discussed with the 
veteran prior to surgery, and if they were not, that 
certainly would have been an error in his care, but that is 
not able to be assessed 50 years after the event.  The 
physician stated specifically that the veteran's dysphagia is 
a direct result of surgical care received at a VAMC due to 
10th cranial nerve injury.  

The veteran reports that in 1956 the doctors never informed 
him of any possible effects of the surgical procedures.  

Initially, the Board notes that the medical evidence of 
record shows that the veteran has a currently diagnosed 
dysphagia thereby establishing current disability.  Although 
the veteran has testified that in the 1990s he was told his 
dysphagia and other disabilities were related to a stroke 
during VA surgery in 1956, and that history is reflected in 
various VA examination reports, review of the hospital 
summaries outlined above shows none mentions a stroke.  
Rather, VA examiners in February 2004 and May 2006 have 
stated that the 1956 surgical treatment for the carotid body 
tumors, which caused nerve injury, resulted in the veteran's 
dysphagia.  

The only medical evidence of record that discusses whether 
there was any error in the operative procedure is also the 
May 2006 VA examination report in which the physician stated 
that the nerve damage was not the result of carelessness or 
negligence or similar instance of fault on the part of VA 
medical personnel in furnishing health care to the veteran.  
He further stated that not knowing the exact extent of the 
carotid body tumors, the affected cranial nerves would have 
been in direct risk during resection of the carotid tumors 
and could have been somewhat foreseeable collateral damage 
depending on the extent of the tumors.  Accordingly, as 
carelessness, negligence, lack of proper skill, and error in 
judgment have not been shown, and the Board interprets the 
statement that the damage to the nerves could have been 
somewhat foreseeable as indicating that such nerve damage as 
occurred was reasonably foreseeable.  As such, the Board 
finds that the veteran's nerve damage was a reasonably 
foreseeable risk.  Accordingly, 38 C.F.R. § 17.32(c) requires 
that the veteran be properly informed of the risk of nerve 
damage.  

In this regard, it must be determined whether VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the veteran's informed consent.  See 
38 C.F.R. § 3.361(d)(1)(ii).  Informed consent requires, in 
part, that the practitioner explain in language 
understandable to the patient the "reasonably foreseeable 
associated risks, complications or side effects" of the 
proposed procedure or treatment.  38 C.F.R. § 17.32(c).  
Further, the informed consent process must be appropriately 
documented in the health record, and a signature consent is 
required for all diagnostic and therapeutic treatments or 
procedures that:  (i) require the use of sedation; (ii) 
require anesthesia or narcotic analgesia; (iii) are 
considered to produce significant discomfort to the patient; 
(iv) have a significant risk of complication or morbidity; 
(v) require injections of any substance into a joint space or 
body cavity; or (vi) involve testing for human 
immunodeficiency virus (HIV).  38 C.F.R. § 17.32(d).  

As was explained earlier, complete records pertaining the 
veteran's hospitalizations and surgical treatment at the 
Memphis VAMC in 1956 are not available, and that includes 
clinical records of care in August 1956 when there was 
surgical exploration of the right neck to verify the 
diagnosis of carotid body tumor; at that time, the tumor was 
found not to be resectable, and a biopsy was taken.  There 
is, therefore, no document with the veteran's signature 
showing he consented to the procedure, nor is there any type 
of documentation of informed consent in the available health 
record and that there was oral or written consent is not 
noted in any hospital summary, including the summary for the 
hospitalization during which the August 1956 surgery 
occurred.  The Board further notes that although the veteran 
has testified he had problems with swallowing, tasting, and 
moving his right arm after the August 1956 surgical 
exploration and biopsy of the right carotid body tumor and 
was told those problems would resolve, he has stated 
specifically that the doctor never informed him of any 
possible effects of the surgical procedure itself.  

Although is no evidence that the veteran has medical training 
or expertise that would qualify him to make determinations of 
a medical nature, his statements are competent evidence on 
that of which he has personal knowledge.  See 38 C.F.R. 
§ 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Accordingly, the statements of the veteran are competent 
evidence that he was not informed that nerve damage was a 
possible risk of the surgery.  As there is no contrary 
evidence of record that shows that the veteran was informed 
of this risk of nerve damage, the Board finds that the 
evidence of record shows that the veteran was not informed of 
any risk of nerve damage from the August 1956 VA surgical 
exploration of the right neck, including biopsy of the 
carotid body tumor.  

The Board notes that only substantial, not complete, 
compliance with 38 C.F.R. § 17.32 is required, and minor 
deviations from the informed consent requirement will 
generally not defeat a finding of informed consent.  In this 
case, however, there is no affirmative evidence that the 
veteran was provided notice of the reasonably foreseeable 
associated risks of the procedure, including nerve damage, 
and his statement that he received no such notice weighs 
against finding there was informed consent, either orally or 
in writing.  Accordingly, the Board finds the veteran was not 
informed of the reasonably foreseeable risk of nerve damage.  
As such, the failure to disclose this risk cannot be 
considered a "minor" deviation.  

In summary, the Board finds that the veteran sustained nerve 
damage with dysphagia as a result of the August 1956 VA 
surgical neck exploration and carotid body tumor biopsy, the 
nerve damage was a reasonably foreseeable risk of the 
operation, the veteran was not properly informed of the risk 
of nerve damage prior to the operation, and this lack of 
disclosure was not a minor deviation from the informed 
consent requirement.  The Board thus finds that VA furnished 
the surgical treatment that caused nerve damage resulting in 
dysphagia without the veteran's informed consent.  As such, 
there was fault on VA's part in furnishing the surgical 
treatment, and the Board therefore concludes that the 
criteria for compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for dysphagia have been met.  




ORDER

Compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for dysphagia are granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


